DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The amendment of 06/15/2021 has been entered.
Claim 1 has been amended and claims 18–19 are new due to the Applicant's amendment of 06/15/2021.
Claims 1, 5, 7–8, and 13–17 are pending.

The rejection of claims 1, 5, 7–8, and 13–17 under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US 2014/0374728 A1 ("Adamovich") in view of KIM et al. US-20120305900-A1 ("Kim"), Park et al. KR 2015/0031396 A ("Park-KR"), see machine translation ("Park-MT"), and JUNG et al. US-20120043531-A1 ("Jung") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/15/2021.  However, as outlined below, new grounds of rejection have been made in view of Nishimura et al. US-20120119197-A1 ("Nishimura").

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 11–13 of the reply of 06/15/2021 with respect to the ejection of claims 1, 5, 7–8, and 13–17 under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US 2014/0374728 A1 ("Adamovich") in view of KIM et al. US-20120305900-A1 ("Kim"), Park et al. KR 2015/0031396 A ("Park-KR"), see machine translation ("Park-MT"), and JUNG et al. US-20120043531-A1 ("Jung") as set forth in the previous Office action have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 12 of the reply that Applicant argues on page 22 of the reply that the cited references have not been shown to teach or suggest the composition that is presently recited in the instant claims, in particular, regarding the third compound, claim 1 now recites Rn and Ro are not fused to form a ring.
Examiner's response -- Previous claim limitations did not exclude wherein, regarding the third compound, Rn and Ro are not fused to form a ring.  However, the current claims require the above limitation and this is addressed in the new grounds of rejection as set forth below in view of Nishimura et al. US-20120119197-A1 ("Nishimura").  
Applicant's argument -- Applicant argues bridging pages 12–13 that because the dependent claims ultimately depend from independent claim 1, they are allowable for at least the reasons the independent claim 1 is allowable.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.	

Applicant's argument -- Applicant argues on page 13 that because the new dependent claims 18–19 ultimately depend from independent claim 1, they are allowable for at least the reasons the independent claim 1 is allowable.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.

Applicant's argument -- Applicant argues on page 13 that the cited references have not been shown to teach or suggest the subject matter specifically recited in new claims 18 and 19, in particular, new claim 18 recites the at least one third compound being represented by Chemical Formula 5-1, which has not been shown to be taught or suggested by the cited references, and new claim 19 recites a narrower selection of groups for Re of Chemical Formulae 5-1 and 5-II, which narrower selection of groups does not include a substituted or unsubstituted fluorenyl group, and has not been shown to be taught or suggested by the cited references.
Examiner's response -- The limitations of new claims 18–19 are addressed in the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7–8, and 13–19 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US 2014/0374728 A1 ("Adamovich") in view of KIM et al. US-20120305900-A1 ("Kim"), Park et al. KR 2015/0031396 A ("Park-KR"), see machine translation ("Park-MT"), and Nishimura et al. US-20120119197-A1 ("Nishimura").

Regarding claims 1, 5, 7–8, 13–16, and 18-19 Adamovich teaches an organic light emitting device (OLED) comprising an emissive layer, wherein the emissive layer comprises a phosphorescent emitter dopant dispersed in a host material, wherein the host material comprises a first host compound and a second host compound (¶ [0011], Abstract).  Adamovich teaches the first host compound is represented by the general formula (H1) (¶ [0011], ¶ [0045]).
Adamovich does not specifically teach a device as described above wherein the first host compound is a compound represented by the claimed Chemical Formula 2-I.
Kim teaches a compound for an organic photoelectric device represented by a Chemical Formula ("CF") 1 (¶ [0112]), which may be used as a light emitting host for a phosphorescent dopant (¶ [0155], ¶ [0115]).  Kim teaches that the compound for an organic photoelectric device may improve the life-span characteristic, efficiency characteristics, electrochemical stability, and thermal stability of an organic photoelectric device, and may decrease the driving voltage (¶ [0156], ¶ [0117], ¶ [0697]).  Kim specifically discloses examples of the compound for an 
    PNG
    media_image1.png
    842
    421
    media_image1.png
    Greyscale
 (¶ [0146], page 58; also see Example Z1 ¶ [0323]-[0332], Example Z-2 ¶ [0333]-[0342], and Example Z-3 ¶ [0343]-[0352]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the first host compound represented by the general formula (H1) of Adamovich out of a compound for an organic photoelectric device taught by Kim that falls within the scope of the general formula (H1) of Adamovich, based on the teaching of Kim.  The motivation for doing so would have been to improve the life-span characteristic, efficiency characteristics, electrochemical stability, and thermal stability of an organic photoelectric device, and may decrease the driving voltage, as taught by Kim.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have specifically selected one of CF Z-6, CF Z-7, and CF Z-8 from the list of compounds taught by Kim that are encompassed by the general formula (H1) of Adamovich, because it would have been choosing from the list of compound specifically exemplified by Kim, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a phosphorescent host in the emissive layer of the device of Adamovich and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds taught by Kim that are encompassed by the general formula (H1) of Adamovich having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Adamovich in view of Kim does not specifically teach a device as discussed above wherein the second host compound is a compound represented by the claimed Chemical Formula 1-III.  However, Adamovich teaches the second host compound may contain a triphenylene group (¶ [0061]) and that triphenylene hosts provide an organic light emitting device with high efficiency and stability (¶ [0063]).
Park teaches an organic electroluminescent device comprising a compound represented by general formula (1) (page 2, second half, Park-MT), which comprises a triphenylene group, and is a phosphorescent host material (page 3, fourth paragraph, Park-MT).  Park teaches when applied to an organic electroluminescent device, the compound of general formula (1) of Park lowers driving voltage and improves luminous efficiency, brightness, thermal stability, and device life (page 4, fourth paragraph, Park-MT).  Park teaches specific examples of the compound represented by the general formula (1) including compound 1 
    PNG
    media_image2.png
    403
    706
    media_image2.png
    Greyscale
 (page 5, first paragraph, Park-MT and ¶ [0067] Park-KR).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Adamovich in view of Kim by forming the second host compound out of the compound represented by general formula (1) of Park, based on the teaching of Park.  One would have been motivated to do so because Adamovich teaches the second host compound in the phosphorescent emissive layer of the organic light emitting device may contain a triphenylene group and that triphenylene hosts provide an organic light emitting device with high efficiency and stability and Park teaches a compound represented by general formula (1), which comprises a triphenylene group, and is a phosphorescent host material in an organic electroluminescent device.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Park teaches when applied to an organic electroluminescent device, the compound of general formula (1) of Park lowers driving voltage and improves luminous efficiency, brightness, thermal stability, and device life and therefore forming the second host compound out of the compound represented by general formula (1) of Park in the device of Adamovich in view of Kim would yield the benefit of lowered driving voltage and improved luminous efficiency, brightness, thermal stability, and device life, as described above.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected specifically the compound 1 of 

Adamovich in view of Kim and Park does not specifically teach a device as discussed above wherein the emissive layer comprises third host compound.  However, Adamovich teaches the host material can also include a third host compound (¶ [0035]) and that the use of the additional host materials in the emissive layer may reduce the interaction of the excitons with the charge carriers, thereby reducing exciton quenching, which may improve device efficiency and/or lifetime (¶ [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to modify the device of Adamovich in view of Kim and Park to include a third host compound, based on the teaching of Adamovich. The motivation for doing so would have been to improve device efficiency and/or lifetime, as taught by Adamovich.

Adamovich in view of Kim and Park does not specifically teach a device as discussed above wherein the third host compound is a compound represented by the claimed Chemical Formula 5-I or 5-II.  However, Adamovich teaches the third host compound may contain a group 
    PNG
    media_image3.png
    90
    181
    media_image3.png
    Greyscale
wherein X1 to X8 is selected from C or N and Z1 and Z2 is S or O (¶ [0061]), which comprises a dibenzofuran group.
Nishimura teaches an organic electroluminescence device comprising an anode, a cathode two emitting layers between them (¶ [0015]), wherein one of the emitting layers comprises a phosphorescent luminescent material (¶ [0168], ¶ [0188]) and an amine derivative of a formulae (1) - (7) as a host material (¶ [0015], ¶ [0062]-[0063]).  Nishimura teaches specific examples of the amine derivative of formula (1) host material including 
    PNG
    media_image4.png
    272
    375
    media_image4.png
    Greyscale
(¶ [0076], page 13), which comprises a dibenzofuran group.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Adamovich in view of Kim and Park by forming the third host compound out of the compound 
    PNG
    media_image5.png
    272
    375
    media_image5.png
    Greyscale
, based on the teaching of Nishimura.  One would have been motivated to do so because Adamovich teaches the third host compound in the phosphorescent emissive layer of the organic light emitting device may contain a dibenzofuran group and Nishimura 
    PNG
    media_image5.png
    272
    375
    media_image5.png
    Greyscale
 , which comprises a dibenzofuran group, as a phosphorescent host material in the emitting layer of an organic electroluminescence device.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected specifically the compound 
    PNG
    media_image5.png
    272
    375
    media_image5.png
    Greyscale
 of Nishimura for forming the third host compound, because it would have been choosing from the list of specifically exemplified compounds of the formula (1) of Nishimura that contain a dibenzofuran group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a phosphorescent host material in an organic electroluminescent device and possessing the properties taught by Nishimura.  One of ordinary skill in the art would have been motivated to try specifically exemplified compounds represented by the formula (1) of Nishimura that contain a dibenzofuran group having the properties taught by Nishimura in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Adamovich in view of Kim, Park, and Nishimura does not specifically disclose a device as discussed above wherein a weight ratio of the first compound to the second compound in the mixture is about 1:10 to about 10:1 and wherein a weight ratio of the first compound and the 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device such that the wt. % of the first host compound, the second host compound, and the third host compound fell within the claimed ranges, based on the teaching of Adamovich.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties.  See MPEP 2144.05.

The modified device of Adamovich in view of Kim, Park, and Nishimura, as discussed above, meets the limitations of claims 1, 5, 7–8, 13–16, and 18-19.  
Per claims 1, 5, 7, 13–15, and 18-19
The second host compound 1 of Park is a first compound represented by claimed Chemical Formula 1-III and claimed Chemical Formula 1-IIIA wherein: 
three Z are N and the remaining Z are CRa;
at least one of Z is N, namely, three Z are N;
R1 to R4 are each hydrogen, R5 to R6, R15 to R18, and R20 to R22 are not required to be present, R23 to R28, and Ra are each hydrogen;
R1 to R4 are each independently present, R5 to R6 and R15 to R18  are not required to be present, R23 to R28, and Ra are each independently present;
L1 is an unsubstituted phenylene group;
n is 1; and
n2 is 1.
The host compound represented by CF Z-6, CF Z-7, or CF Z-8 of Kim is a second compound represented by claimed Chemical Formula 2-I as discussed above wherein: 
L3 to L5, Y1, and Y4 are each a single bond;
Ar1 is an unsubstituted C13 aryl group (a fluorenyl group) substituted with two C1 alkyl groups (each methyl groups) and Ar4 is a C6 aryl group (a phenyl group) substituted with none, one or two of an unsubstituted C6 aryl group (a phenyl group);
R7 to R9 and R29 to R31 are each hydrogen; and
m is 0.
The host compound of Nishimura is a third compound represented by claimed Chemical Formula 5-I wherein:
Rd is a phenyl group that is further substituted with a C6 aryl group (a phenyl group) and a hydroxyl group such that the substituents of Rd in combination form a ring (a dibenzofuran group), Re is a phenyl group that is further substituted with a C6 aryl group (a phenyl group) and a hydroxyl group such that the substituents of Rd in combination form a ring (a dibenzofuran group), Rn is hydrogen, and Ro is hydrogen;
f, Rg, Rj, and Rk are each hydrogen; and
La, Lb, and Lc are each a single bond.
Per claim 8, the first host compound represented by CF Z-6, CF Z-7, or CF Z-8 of Kim is a second compound represented by claimed Chemical Formula 2-1 as discussed above wherein claimed Chemical Formula 2-I includes claimed C-8 wherein * represents a linking point to one of claimed B-1, B-2, B-4, or B-7, and the moiety *-Y1-Ar1 is B-7 and the moiety *-Y4-Ar4 is B-1, B-2, or B-4.
Per claim 16, the modified device of Adamovich in view of Park and Nishimura as discussed above is an organic light emitting device and therefore displays light, which makes it a display device.

Regarding claim 17, Adamovich in view of Kim, Park, and Nishimura teaches the modified device as discussed above with respect to claim 1.
Adamovich in view of Kim, Park, and Nishimura does not specifically disclose a device as discussed above wherein a weight ratio of the first compound and the second compound to the third compound in the mixture is about 9:1 to about 7:3.  However, Adamovich teaches that the first host compound preferably constitutes no more than 25 wt. % and more preferably about 10-20 wt. %, and the second host compound preferably constitutes about 50-90 wt. % and more preferably about 60-80 wt. %, and the third host compound preferably constitutes about 10-50 wt. % and more preferably about 20-40 wt. % (¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device such that the wt. % of the first host compound, the second host compound, and the third host compound fell within the claimed ranges, based on the teaching of Adamovich.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786